Citation Nr: 1142335	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  06-14 173	)	DATE
	)
MERGED APPEAL	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right kidney disability.

3.  Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980, with five months of prior inactive service.

The issues of entitlement to service connection for a back disability and entitlement to service connection for a right kidney disability were previously before the Board in August 2008, when they were remanded for evidentiary development, and again in May 2009, when they were denied, along with appeals for service connection for a right hip disability and residuals of a bilateral leg injury.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 memorandum decision, the Court dismissed the appeals involving the right hip disability and bilateral leg injury as having been abandoned before the Court.  The Court then vacated the Board's decision regarding the Veteran's back disability and right kidney disability and remanded the issues for further consideration by the Board.  

While the service connection issues were pending before the Court, the Veteran perfected an appeal to the Board as to the issue of entitlement to a disability rating in excess of 50 percent for PTSD.  The appeals have been merged under the docket number reflected above for purposes of administrative economy and efficiency.  We note that she has also filed a claim for a total disability rating based upon individual unemployability due to service-connected disability; however the RO is holding that claim in abeyance pending the outcome of her appeal for an increased disability rating for PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on her part is required.




REMAND

Service connection 

The Veteran contends she injured her back and her right kidney during an April 1978 automobile accident and that service connection is therefore warranted for disabilities involving her back and right kidney.  

In the Court's memorandum decision, the Court criticized the Board for failing to ensure compliance with the terms of the prior remand and for failing to properly analyze lay evidence.  

In the Board's August 2008 remand, a VA examination was requested for the purpose of identifying whether there is a 50 percent probability or greater that any currently-diagnosed back disorder is etiologically related to the Veteran's service, including an April 1978 Jeep accident.  The resulting medical opinion was not expressed in exactly these terms, however, as the examiner rendered an opinion that it would be "quite speculative" to attempt to identify whether the Veteran sustained a soft tissue injury during the motor vehicle accident, and that, "I cannot relate the Veteran's current complaints with motor vehicle accident with any degree of medical certainty."  The Court held that this opinion was inadequate as it did not address the question asked by the Board, and that the Board should have returned it for clarification as to whether the Veteran's currently-shown disabilities are "at least as likely as not" related to the documented in-service injury.  

With regard to the Veteran's right kidney claim, the Court found the medical opinion of record to be adequate, and that the Board's reliance upon it was not erroneous.  However, the Court held that the Board erred in discounting the Veteran's own lay testimony as to the continuity of symptomatology of her back and renal disabilities since service.  Because of this error in assessing the weight and credibility of the Veteran's lay testimony, the Court vacated the Board's denial and requires appropriate consideration of these factors upon remand.

Because the Veteran has continuing medical treatment from the VA, her VA medical records should be updated prior to further review.  If she has sought other, non-VA medical care for either disability since the 2009 Board decision, she is hereby notified to inform the RO so that the VA can assist her in obtaining these records for review, as well.

Increased rating

Unfortunately, the Veteran's newly-perfected claim for an increased disability rating for PTSD is not yet ripe for appellate review.  

A decision review officer performed a de novo review of the Veteran's claim and issued a Statement of the Case in April 2010.  Subsequent to that review, additional VA medical records were added to her claims file, the Veteran submitted two lay statements in support of her claim, as well as her own additional written argument.  She specifically indicated that she did not wish to waive RO review of these statements and requested that the Board remand the matter to allow for such review.  The Board is persuaded that to ignore this request would prejudice the Veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Again, because the Veteran has continuing mental health treatment from the VA, her VA records should be updated prior to further review.  If she has sought other, non-VA medical care for PTSD, she is hereby notified to inform the RO so that the VA can assist her in obtaining these records for review, as well.

In the Veteran's September 2009 notice of disagreement, she complained that the VA examination she had been provided with in August 2009 had been conducted by a male examiner.  She asserts that because her PTSD was caused by sexual trauma, she cannot be comfortable with a male examiner, because she hates men as a result of her traumatic experiences.  The Board finds validity in this complaint, and in light of the Veteran's assertion that the August 2009 examination report is not reflective of her current mental status because the examiner was a man, we hold that another examination, to be conducted by a female examiner, with appropriate credentials, is warranted under the circumstances.
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran subsequent to May 2011 at the VA Medical Center in St. Louis, Missouri, and all related VA facilities, for inclusion in the file.

2.  The Veteran should be afforded a VA examination by a physician with appropriate expertise to determine whether the Veteran has any current residuals of the April 1978 automobile accident involving her back and/or right kidney.  All pertinent symptomatology and clinical findings must be reported in detail.  The claims file, including the records requested above, must be provided to and reviewed by the examiner in conjunction with the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is instructed that the Board finds the Veteran's statements regarding continuity of symptomatology of her back problems and right kidney problems since the accident in service to be credible as far as she (as a non-medical expert) is competent to identify and describe such problems.  

Following review of the service and post service medical records, the examiner must state whether there is a 50 percent probability or greater that any currently-diagnosed back and/or right kidney disorder is etiologically related to the Veteran's period of service, to include the April 1978 automobile accident.  The complete rationale for all opinions expressed must be fully-explained.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 


3.  The Veteran should be afforded a VA examination by a female examiner with appropriate expertise to identify and describe the Veteran's current level of mental health functioning and impairment.  All pertinent symptomatology and clinical findings must be reported in detail.  The claims file, including the records requested above, must be provided to and reviewed by the examiner in conjunction with the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The complete rationale for all opinions expressed must be fully-explained.

4.  After the development requested above has been completed, the RO should again review the record, especially including all evidence added to the record since the April 2010 Statement of the Case and the June 2011 Court remand.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

